Filed 8/16/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


In re J.W., a Person Coming                  2d Juv. No. B287940
Under the Juvenile Court Law.              (Super. Ct. No. J069480)
                                              (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

D.W.,

     Defendant and Appellant.



      Children with special needs, such as those suffering from
attention deficit disorder, anxiety, or “Reactive Attachment
Disorder,” may nonetheless be adoptable. Disability is not a bar
to adoptability. Three-year-old J.W. suffers, or in the past, has
suffered from these disabilities while in his parents’ custody. He
is now thriving.
      D.W., the biological mother of J.W., appeals from a juvenile
court order terminating her parental rights and freeing J.W. for
adoption. (Welf. & Inst. Code, § 366.26.)1 She contends that the
evidence does not support the finding that J.W. is likely to be
adopted. We affirm.
                               Facts
       In July of 2013, J.W. was placed in protective custody after
the police found him and his four-year-old brother playing near a
busy road without supervision. The boys were filthy, dehydrated,
and lethargic. The police found J.W.’s father passed out nearby
on a sidewalk. They arrested him for child endangerment.
Appellant was staying at a nearby hotel. Both parents have a
history of drug abuse, domestic violence, and homelessness.
       The boys were medically cleared at Ventura County
Medical Center but caused a commotion at the hospital. During
the medical exam, they hit and spit on a social worker, threw
temper tantrums, and dumped boxes of latex gloves on the floor.
They also punched and laughed at a second social worker, calling
her “mommy.”
       Ventura County Human Services Agency (HSA) filed a
petition alleging that appellant and father were neglecting the
children and had a history of domestic violence and substance
abuse. (§ 300, subds. (b) & (g).) In September of 2013, the trial
court sustained the petition, removed the children from the
parents’ custody, and ordered reunification services and
visitation. At the six month review hearing, the trial court found
that appellant had made moderate progress, placed the children
back with appellant, and ordered family maintenance services.
       In early 2015, HSA removed the children following a
domestic violence incident in which father was drunk and fought

      1
       All statutory references are to the Welfare and
Institutions Code.




                                 2
with appellant over a pair of scissors. He was arrested for
battery and false imprisonment by violence. A deputy sheriff
reported that appellant appeared to be under the influence of
prescription pills and “out of it.” The children told a social
worker that “daddy hit mommy” and that it had happened before.
       In May 2015, the trial court granted a petition to return the
children to appellant, subject to HSA supervision. In February
2016, the trial court again removed the children because
appellant 1. admitted that she drank alcohol, 2. tested positive
for amphetamine use, and 3. failed to provide the children a safe
and sanitary home.
       Caregivers and school authorities reported that J.W. was
suffering from emotional “meltdowns” in which he screamed, ran
away, hit and kicked people, threw objects, and engaged in acts of
defiance. HSA tried to place J.W. and his older brother in the
same foster home but it was difficult to find a foster home that
would take them. Appellant sabotaged the last joint placement
by staging public protests near the foster home, yelling at cars,
and displaying photos of the children and foster parents. The
trial court found that continued visitation was detrimental to the
children. It issued a restraining order enjoining appellant from
contacting the children. Thereafter, the trial court terminated
visitation and services.
       Over the course of three years, J.W. underwent 12
placements including an out of state placement with a maternal
uncle, and two placements at Casa Pacifica to evaluate and
stabilize J.W. J.W. was diagnosed with ADHD, anxiety and
Reactive Attachment Disorder.2

      2
       “Reactive attachment disorder of infancy or early
childhood is characterized by a pattern of markedly disturbed




                                 3
       At the permanency plan hearing, the trial court found that
J.W. was “specifically adoptable.” J.W. was bonded to his fost-
adopt parents who had cared for him for 10 months and were
committed to provide J.W. a safe and stable home. In addition to
the adoptability finding, the trial court found that the beneficial
parent-child relationship to termination of parental rights did not
apply. (§ 366.26, subd. (c)(1)(B)(i).)
                            Adoptability
       Appellant contends that the J.W. is not adoptable. A
juvenile court may terminate parental rights only if it determines
by clear and convincing evidence that it is likely the child will be
adopted within a reasonable time. (In re Gregory A. (2005) 126
Cal. App. 4th 1554, 1561.) The “likely to be adopted” standard is a
low threshold. (In re K.B. (2009) 173 Cal. App. 4th 1275, 1292.)
On review, “‘we determine whether the record contains
substantial evidence from which a reasonable trier of fact could
find clear and convincing evidence that [the child] was likely to
be adopted within a reasonable time. [Citations.]’ [Citations.]
We give the court’s finding of adoptability the benefit of every
reasonable inference and resolve any evidentiary conflicts in
favor of affirming. [Citation.]” (In re Gregory A., supra, at pp.
1561-1562.)


and developmentally inappropriate attachment behaviors, in
which a child rarely or minimally turns preferentially to an
attachment figure for comfort, support, protection, and
nurturance. The essential feature is absent or grossly
underdeveloped attachment between the child and putative
caregiving adults. Children with reactive attachment disorder
are believed to have the capacity to form selective attachments.”
(American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders (5th ed 2013) p. 266.)




                                 4
       Appellant argues that J.W.’s behavioral problems make
him unadoptable. The evidence, however, shows that appellant’s
contact with J.W. was a contributing factor. When appellant
made an unauthorized phone call to J.W. at Casa Pacifica, he
became violent and was treated for delusions. After the trial
court issued the no contact order and terminated visitation,
J.W.’s aggression decreased.
       In December 2016, J.W. was placed with his fost-adopt
parents who were able to successfully resolve many of his
behavioral problems. J.W. considered his foster father to be a
hero because he saved him from the shelter. His social worker,
Ms. Cox, stated that after J.W. was placed with his fost-adopt
parents, he was able to talk about what was going on and control
his emotions. The fost-adopt parents went to therapy with J.W.,
attended parenting groups, asked for support from HSA, and
were proactive in providing J.W. a safe and secure home.
       Cox testified: “[W]e’ve seen a total change in [J.W.]. He’s a
different child than he was when he first moved in where he
couldn’t be in a room alone, he couldn’t go to the bathroom alone,
he was afraid of taking a shower.” HSA reported that J.W. was
“specifically adoptable” and that the prospective adoptive parents
were meeting J.W.’s behavioral and emotional needs.
           The Specifically Adoptable Child - Shifting the
                        Adoptability Analysis
       Relying upon In re Carl R. (2005) 128 Cal. App. 4th 1051,
appellant argues that a child who is specifically adoptable is at
high risk of becoming a legal orphan if parental rights are
terminated and the prospective adoptive family is later
determined to be unsuitable. There is a difference between a
child who is generally adoptable (where the focus is on the child)




                                 5
and a child who is specifically adoptable (where the focus is on
the specific caregiver who is willing to adopt). (See Cal. Juvenile
Dependency Practice (Cont.Ed.Bar 2018) § 8.27, pp. 703-704; In
re G.M. (2010) 181 Cal. App. 4th 552, 562.) “When a child is
deemed adoptable only because a particular caretaker is willing
to adopt, the analysis shifts from evaluating the characteristics of
the child to whether there is any legal impediment to the
prospective adoptive parent’s adoption and whether he or she is
able to meet the needs of the child. [Citation.]” (In re Helen W.
(2007) 150 Cal. App. 4th 71, 80.)
       In Carl R., supra, 128 Cal. App. 4th 1051, the child suffered
from cerebral palsy, severe quadriparesis, a seizure disorder, and
uncontrolled and severe psychomotor delay that required total
care for life. Although the child was eight years old, he lived
most of his life in a convalescent hospital and had the emotional
maturity of an eight-month-old child. (Id. at p. 1058.) The Court
stated that “the issue before this court is very narrow -- what is
the proper scope of the inquiry by the juvenile court in
determining the adoptability of a child who will require intensive
care for life?” (Id. at p. 1062.) The court concluded that if the
child is deemed adoptable based solely on the fact that a
particular family is willing to adopt, the trial court must consider
whether the prospective adoptive parents can meet the child’s
needs. (Ibid.) In theory this, in itself, can be a legal impediment
to the child’s adoption. (See § 366.21, subd. (i)(1)(D).)
       There is no legal impediment here. Unlike Carl R., J.W.
does not require total care for life and has many positive
attributes. It is uncontroverted that the fost-adopt parents are
meeting J.W.’s needs and are committed to providing J.W. a
loving home that includes a nanny when he comes home for




                                 6
school. The change in 10 months has been remarkable. J.W. has
“settled down,” has adjusted well to home life and school, and
received a Student of the Month award at school. The CASA
representative reported that J.W. is “extremely bright and does
well in school.” J.W. is healthy, has no developmental problems,
is academically on grade level, and has made significant progress
in stabilizing his emotions. He is thriving.
       The trial court reasonably concluded that J.W. is likely to
be adopted within a reasonable time by his prospective adoptive
parents or some other family. (In re K.B., supra, 173 Cal.App.4th
at pp. 1292-1293.) “‘[I]t is only common sense that when there is
a prospective adoptive home in which the child is already living,
and the only indications are that, if matters continue, the child
will be adopted into that home, adoptability is established. . . .’”
(Id. at p. 1293.) Speculation that J.W. may have future
psychological problems does not preclude a finding that he is
likely to be adopted. (In re Helen W., supra, 150 Cal.App.4th at p.
79.)
       We reject the notion that a child suffering from Reactive
Attachment Disorder is unadoptable. Very few children in the
dependency system are without problems. To deny J.W. the
chance to permanently become a member of the family that loves
him and that he loves, simply because he has special needs,
would derail the entire concept of permanent planning. The
evidence shows that the placement is working and that J.W. is
adoptable. In the words of the trial judge, “I have rarely seen a
proposed adoptive situation that was as beneficial to a child as
this one. . . . I have very little question in my mind about the
adoptability.”




                                 7
       This is not a close case. Substantial evidence supports the
trial court’s finding, that continuing the parent-child relationship
does not outweigh the permanency and stability of an adoptive
placement that J.W. so badly needs. (In re Angel B. (2002) 97
Cal. App. 4th 454, 468; see also In re Bailey J. (2010) 189
Cal. App. 4th 1308, 1315.)
                              Disposition
       The judgment (order terminating parental rights and
selecting adoption as the permanent plan) is affirmed.
       CERTIFIED FOR PUBLICATION.



                                                 YEGAN, J.

We concur:



             GILBERT, P. J.



             PERREN, J.




                                 8
                   Ellen Gay Conroy, Judge

               Superior Court County of Ventura

               ______________________________

     Judy Weissberg-Ortiz, under appointment by the Court of
Appeal for Defendant and Appellant.

      Leroy Smith, County Counsel, Anthony A. Zepeda,
Assistant County Counsel for Plaintiff and Respondent.